Exhibit 10.30

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this September 1, 2004 by and
between Daniel H. Yergin (the “Executive”) and IHS Energy Group Inc., a Delaware
corporation (the “Company”).

The Company desires to employ Executive as Chairman of Cambridge Energy Research
Associates, Inc. (“CERA”), acquired by the Company today, and a Senior Vice
President of the Company.  Executive desires to be so employed on the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained the parties hereto hereby agree as follows:


1.                                      POSITION AND DUTIES.

The Company will employ Executive as Chairman of CERA and a Senior Vice
President of the Company, upon the terms and conditions set forth in this
Agreement.  So long as the Company maintains an Executive Committee of senior
Company executives during the term hereof, Executive will serve as a member of
the Company’s Executive Committee.  Executive hereby accepts such employment on
the terms and conditions set forth herein.  Executive agrees to devote his best
efforts, skills and abilities to the business and affairs of CERA and the
Company.  Executive shall perform all duties and have all responsibilities
consistent with the positions indicated above and his past activities as
Chairman of CERA.  Such duties and responsibilities and such efforts by
Executive are to be commensurate with Executive’s titles, functions and
positions.  Executive shall work full-time and shall devote his entire business
time to his employment hereunder except that Executive may for his own account
and at his own expense engage in the Permitted Outside Activities (defined
below) to the extent that the time devoted to such activities does not detract
in a material way from the performance of Executive’s duties and
responsibilities to CERA and the Company and that Executive does not engage in
any such activity detrimental to the business interests of CERA or the Company. 
It is understood and agreed that Executive may, during his employment hereunder,
write one or more books of the quality of the books he has heretofore written. 
The “Permitted Outside Activities” are (i) writing books or writing for
magazines and newspapers, (ii) making speeches to non-CERA clients not in the
energy field, it being understood that Executive will reimburse the Company or
CERA out of any proceeds received for any speech for expenses they incur in
connection therewith, (iii) appearing on, writing for and producing for
television and other media, (iv) holding board and advisory positions for other
entities, with the prior written consent of the Company, which consent will not
be unreasonably withheld, (v) investing and managing investments to the extent
not in the energy research or energy consulting business, (vi) participating in
civic and charitable activities and (vii) engaging in other activities
consistent with the foregoing and with the intention that Executive perform his
duties hereunder and at the same time may engage in other activities that  will
advance the reputation of CERA and the Executive.  Executive shall perform his
duties at the Company’s offices located in Washington, D.C., where Executive
shall be based, and in Cambridge, MA.  Executive acknowledges that performance
of his duties hereunder will require travel in accordance with the needs of the
business.


--------------------------------------------------------------------------------



2.                                      TERM.

The term of this Agreement (“Term”) shall commence on the date hereof and
continue until the fifth anniversary of the date hereof unless sooner terminated
pursuant to Section 4 below and thereafter if renewed as below provided will be
terminated as below provided.  This Agreement shall automatically renew for
additional successive one year Terms after the initial Term unless terminated
pursuant to Section 4 below or either party terminates this Agreement as of the
end of the then current Term by written notice to the other more than ninety
(90) days before termination of the then current Term.  Upon any termination
this Agreement shall no longer be in effect except for any amounts payable
hereunder in accordance herewith and not paid prior thereto and except for
Sections 3.6, 5 and 6, which will remain in effect in accordance with their
terms.


3.                                      COMPENSATION AND BENEFITS.


3.1                                 BASE SALARY AND BONUSES.  (A)  AS
COMPENSATION FOR THE SERVICES TO BE PERFORMED BY EXECUTIVE UNDER THIS AGREEMENT,
THE COMPANY SHALL PAY EXECUTIVE DURING THE TERM A BASE SALARY AT THE RATE OF NOT
LESS THAN FOUR HUNDRED THOUSAND DOLLARS ($400,000) PER ANNUM, PAYABLE IN
ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME, BUT
NOT LESS OFTEN THAN MONTHLY (SUCH SALARY, AS INCREASED AS PROVIDED IN THIS
SECTION 3.1, THE “BASE SALARY”).  THE COMPANY SHALL REVIEW EXECUTIVE’S BASE
SALARY FOR INCREASES AT THE SAME TIME AND USING THE SAME CRITERIA AS IT DOES
WHEN REVIEWING THE COMPANY’S OTHER SENIOR EXECUTIVES GENERALLY FOR SALARY
INCREASES.


(B)   THE COMPANY SHALL CAUSE CERA TO PAY EXECUTIVE A CASH BONUS FOR THE CERA
FISCAL YEAR ENDED JUNE 30, 2004 OF $200,000, IF AND TO THE EXTENT EXECUTIVE HAS
NOT BEEN PAID A BONUS IN NOT LESS THAN SUCH AMOUNT FOR SUCH YEAR PRIOR TO THE
DATE HEREOF.


(C)   EXECUTIVE SHALL BE ELIGIBLE IN RESPECT OF EACH COMPANY FISCAL YEAR  OF
EMPLOYMENT HEREUNDER, COMMENCING WITH THE FISCAL YEAR BEGINNING DECEMBER 1,
2004, FOR AN ANNUAL CASH BONUS OF UP TO THE AMOUNT FOR SUCH FISCAL YEAR PERIOD
SET FORTH IN ATTACHMENT A, BASED UPON ATTAINMENT OF TARGETS AND CRITERIA SET
FORTH IN ATTACHMENT A.


(D)   ANY BONUS PAYABLE TO EXECUTIVE HEREUNDER SHALL BE PAID BY THE COMPANY
WHETHER OR NOT EXECUTIVE IS EMPLOYED BY THE COMPANY AT THE TIME OF THE COMPANY’S
STANDARD PAYMENT TIME FOR SIMILAR EXECUTIVES, PROVIDED EXECUTIVE IS EMPLOYED FOR
THE PERIOD PROVIDED BELOW IN THIS SUBCLAUSE (D).  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BEFORE THE END OF A BONUS PERIOD FOR ANY REASON OTHER THAN CAUSE
(DEFINED BELOW), OR IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE BEFORE
THE END OF A BONUS PERIOD FOR GOOD REASON (DEFINED BELOW), THE EXECUTIVE SHALL
BE ENTITLED TO A PRO-RATA PORTION OF ANY SUCH BONUS.  IF EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY THE COMPANY FOR CAUSE BEFORE THE END OF A BONUS PERIOD OR IF
EXECUTIVE’S EMPLOYMENT  IS

2


--------------------------------------------------------------------------------



TERMINATED BY EXECUTIVE BEFORE THE END OF A BONUS PERIOD OTHER THAN FOR GOOD
REASON, NO BONUS WILL BE PAYABLE.

(e)     In the event during the Term there is an initial public offering (“IPO”)
of equity securities by an entity which includes the IHS Energy Group (IHS
Energy Group means the Company and CERA and any other energy related companies
owned or controlled by the Company), Executive and the Company may mutually
agree that in lieu of cash payment the amount of any bonus payable to Executive
hereunder shall be paid in options, shares or other equity instruments of the
public company on such terms and using such valuation methods for the equity as
the Executive and Company may mutually agree.


3.2                                 STOCK BASED COMPENSATION.  EXECUTIVE WILL BE
GRANTED AN OPTION TO PURCHASE 50,000 SHARES OF IHS GROUP INC. (“IHS”) NON-VOTING
COMMON STOCK EXERCISABLE AT FAIR MARKET VALUE AS DETERMINED IN GOOD FAITH BY 
THE COMPENSATION COMMITTEE OF THE COMPANY’S PARENT COMPANY, ON OR ABOUT
SEPTEMBER 2004.   THE OPTIONS WILL VEST ON DECEMBER 1, 2006 AND WILL BE ISSUED
PURSUANT TO THE 2002 IHS GROUP INC. NON-QUALIFIED STOCK OPTION PLAN.   IN THE
EVENT OTHER INCENTIVE AND PERFORMANCE BASED PLANS ARE ADOPTED DURING THE TERM
HEREOF THAT PROVIDE FOR GRANT AND/OR PURCHASE OF STOCK OR OTHER EQUITY BASED
RIGHTS IN THE COMPANY OR AFFILIATED COMPANIES FOR SENIOR COMPANY EXECUTIVES,
EXECUTIVE WILL BE GRANTED THE RIGHT  TO PARTICIPATE IN SUCH PLANS ON TERMS
COMPARABLE TO THOSE GRANTED COMPANY SENIOR EXECUTIVES AT COMPARABLE LEVELS.   IN
THE EVENT IHS DETERMINES THAT THERE WILL BE NO GRANTS OF IHS OPTIONS UNDER SUCH
PLAN TO EMPLOYEES IN SEPTEMBER 2004, PRIOR TO DECEMBER 1, 2004 EXECUTIVE WILL BE
PROVIDED WITH OPTIONS OR OTHER EQUITY INSTRUMENTS OF SUBSTANTIALLY EQUIVALENT
VALUE UNDER A NEW PLAN.


3.3                                 SALE OF STOCK.  IHS WILL TAKE ALL STEPS
NECESSARY TO PERMIT EXECUTIVE TO SELL ANY OR ALL SHARES ACQUIRED AS CONTEMPLATED
HEREBY ON THE SAME TERMS AND CONDITIONS, AND AT THE SAME TIME AND TO THE SAME
EXTENT VIS-À-VIS SHARES HELD, AS OTHER SENIOR EXECUTIVES OF THE COMPANY DO SO OR
ARE ENTITLED TO DO SO.  EXECUTIVES WILL EXECUTE LOCK-UP OR SIMILAR AGREEMENTS
REQUIRED OF OTHER COMPANY SENIOR EXECUTIVES.


3.4                                 REIMBURSEMENTS.  EXECUTIVE SHALL BE
REIMBURSED FOR TRAVEL, BUSINESS COMMUNICATIONS, ENTERTAINMENT AND OTHER
REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF HIS
EMPLOYMENT DUTIES HEREUNDER.  EXECUTIVE SHALL BE ENTITLED TO FIRST CLASS AIR
TRAVEL AND OTHER TRAVEL AND LODGING CONSISTENT WITH EXECUTIVE’S PAST PRACTICES
AT CERA


3.5                                 ADDITIONAL BENEFITS.  EXECUTIVE SHALL BE
ENTITLED TO RECEIVE OTHER BENEFITS FROM TIME TO TIME WHILE EMPLOYED HEREUNDER IN
ACCORDANCE WITH THE COMPANY’S THEN-CURRENT BENEFITS POLICIES GENERALLY
APPLICABLE TO EMPLOYEES OF THE COMPANY AND IN CONFORMANCE WITH THOSE BENEFITS
TYPICALLY MADE AVAILABLE TO THE OTHER SENIOR EXECUTIVES OF THE COMPANY, AND, IN
PARTICULAR,

3


--------------------------------------------------------------------------------



(A) THE COMPANY WILL MAINTAIN EXECUTIVE’S OFFICES IN WASHINGTON D.C. AND
CAMBRIDGE, MA SO LONG AS EXECUTIVE IS EMPLOYED, WITH PERSONNEL ADMINISTRATIVE
ASSISTANCE CONSISTENT WITH PAST PRACTICE AT CERA.


(B)   EXECUTIVE WILL BE ALLOWED TO TAKE SIX WEEKS PAID VACATION DURING EACH YEAR
OF EMPLOYMENT, WITH NO CARRY FORWARD INTO SUBSEQUENT YEARS OF ANY UNUSED
VACATION TIME,


(C)   EXECUTIVE WILL BE PROVIDED LIFE, LONG-TERM DISABILITY, HOSPITAL, MEDICAL,
DENTAL, AND DISABILITY INSURANCES (“WELFARE BENEFITS”) FOR HIMSELF AND HIS
FAMILY UNDER THE PLANS  PROVIDED TO OTHER SENIOR EXECUTIVES OF THE COMPANY (IN
THE EVENT SEPARATE WELFARE BENEFIT PLANS ARE PROVIDED TO SENIOR EXECUTIVES OF
CERA, EXECUTIVE SHALL HAVE THE OPTION TO PARTICIPATE IN EITHER THE COMPANY PLANS
OR THE CERA PLANS).   THE COMPANY WILL CONTINUE THE CERA LIFE INSURANCE BENEFIT
FOR EXECUTIVE EXISTING ON THE DATE HEREOF FOR THE TERM OF THIS AGREEMENT, AND


(D)   EXECUTIVE WILL BE ENTITLED, AT LEVELS COMMENSURATE WITH OTHER SENIOR
EXECUTIVES OF THE COMPANY, TO (I) PARTICIPATE IN ANY  OTHER EMPLOYEE BENEFIT
PLANS NOW IN EXISTENCE OR ESTABLISHED DURING THE EXECUTIVE’S TERM OF SERVICE
HEREUNDER IN WHICH SUCH OTHER SENIOR EXECUTIVES PARTICIPATE GENERALLY, AND (II)
SICK PAY AND OTHER PERQUISITES AVAILABLE TO SUCH SENIOR EXECUTIVES GENERALLY.


3.6                                 SEVERANCE.  UPON ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY THE COMPANY, EFFECTIVE PRIOR TO THE END OF THE THEN
CURRENT TERM OR ANY THEN CURRENT RENEWAL TERM HEREOF, OTHER THAN PURSUANT TO
SECTION 4.3 BELOW, OR UPON ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
EXECUTIVE PRIOR TO THE END OF THE THEN CURRENT TERM OR ANY THEN CURRENT RENEWAL
TERM HEREOF FOR GOOD REASON, THE COMPANY WILL PAY SEVERANCE (“SEVERANCE”) TO
EXECUTIVE (I) EQUAL TO ONE YEAR’S SALARY AT THE EXECUTIVE’S BASE SALARY RATE ON
THE DATE OF TERMINATION, PAYABLE WHEN SALARY PAYMENTS ARE MADE TO OTHER COMPANY
SENIOR EXECUTIVES DURING THE YEAR FOLLOWING THE TERMINATION AND (II) PROVIDE,
OR, AT COMPANY’S OPTION,  PROVIDE PAYMENT FOR THE EQUIVALENT OF, ONE YEAR’S
WELFARE BENEFITS.  SUCH SEVERANCE SHALL BE THE SOLE PAYMENT AND SHALL SATISFY
ALL OBLIGATIONS OF THE COMPANY AND ITS AFFILIATES TO EXECUTIVE IN THE EVENT OF
ANY SUCH TERMINATION OF EXECUTIVE’S EMPLOYMENT AND SHALL BE CONTINGENT ON
EXECUTIVE’S EXECUTION OF THE COMPANY’S STANDARD RELEASE AND WAIVER AGREEMENT. 
NO SEVERANCE SHALL BE PAYABLE IN THE EVENT THIS AGREEMENT TERMINATES AT THE END
OF ANY TERM OR RENEWAL TERM PURSUANT TO WRITTEN NOTICE PURSUANT TO SECTION 2
ABOVE OR SECTION 4.2 BELOW.


4.                                      TERMINATION OF EMPLOYMENT.


4.1                                 TERMINATION.  EXCEPT AS OTHERWISE PROVIDED
IN SECTION 3.6 ABOVE AND  ELSEWHERE HEREIN, EXECUTIVE’S EMPLOYMENT AND ALL
RIGHTS OF EXECUTIVE HEREUNDER SHALL TERMINATE UPON THE TERMINATION OF THIS
AGREEMENT, AND NEITHER EXECUTIVE NOR HIS SUCCESSORS WILL HAVE ANY RIGHTS
HEREUNDER, EXCEPT WITH RESPECT TO COMPENSATION EARNED BY AND PAYABLE TO
EXECUTIVE HEREUNDER PRIOR TO THE EFFECTIVE DATE OF SUCH

4


--------------------------------------------------------------------------------



TERMINATION AND EXCEPT WITH RESPECT TO ANY RIGHTS OR MONIES VESTED IN
EXECUTIVE’S 401(K) PLAN OR OTHER COMPANY BENEFIT PLANS IN WHICH EXECUTIVE WAS
PARTICIPATING AT THE TIME OF SUCH EFFECTIVE DATE (COLLECTIVELY, “EARNED AND
VESTED BENEFITS”).  THIS AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE HEREUNDER
SHALL TERMINATE ONLY UPON THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN 4.2
THROUGH 4.6 EFFECTIVE UPON THE SATISFACTION OF THE SPECIFIED CONDITIONS AND THE
EXPIRATION OF ANY NOTICE PERIODS AFTER THE DELIVERY OF ANY REQUIRED NOTICES, OR
AS PROVIDED IN THE SECOND SENTENCE OF SECTION 2 ABOVE.


4.2                                 MUTUAL AGREEMENT; NOTICE.  THE COMPANY AND
EXECUTIVE MAY MUTUALLY AGREE IN WRITING TO THE TERMINATION OF THIS AGREEMENT,
INCLUDING THE EXTENT OF THE CONTINUATION OF RIGHTS AND OBLIGATIONS OF THE
COMPANY AND EXECUTIVE.  IN ADDITION, EITHER PARTY MAY GIVE WRITTEN NOTICE TO THE
OTHER OF THE TERMINATION OF THIS AGREEMENT NOT LESS THAN NINETY (90) DAYS PRIOR
TO THE END OF THE THEN CURRENT TERM OF THIS AGREEMENT.  ANY TERMINATION PURSUANT
TO THIS SECTION 4.2 OR PURSUANT TO THE SECOND SENTENCE OF SECTION 2 ABOVE SHALL
NOT BE CONSIDERED TERMINATION BY THE COMPANY WITHOUT CAUSE OR TERMINATION BY
EXECUTIVE FOR GOOD REASON


4.3                                 TERMINATION FOR CAUSE.  THE COMPANY MAY
TERMINATE THIS AGREEMENT FOR CAUSE AT SUCH TIME AS CAUSE EXISTS, BY WRITTEN
NOTICE TO THE EXECUTIVE.  IN THE EVENT THE COMPANY ELECTS TO TERMINATE EXECUTIVE
FOR CAUSE, THE COMPANY’S BOARD OF DIRECTORS SHALL SEND WRITTEN NOTICE TO
EXECUTIVE TERMINATING SUCH EMPLOYMENT, INDICATING THE BASIS FOR SUCH TERMINATION
AND SPECIFYING THE TERMINATION DATE.  CAUSE MEANS ANY OF THE FOLLOWING: (I)
CONVICTION OF EXECUTIVE OR EXECUTIVE PLEADING GUILTY OF THE COMMISSION OF A
FELONY OR ONE OR MORE ACTS OF DISHONESTY OR MORAL TURPITUDE,, (II) WILLFUL
FAILURE OF THE EXECUTIVE TO PERFORM HIS DUTIES, UNDER THIS AGREEMENT, AFTER
WRITTEN DEMAND THAT THE EXECUTIVE DO SO, (III) GROSS NEGLIGENCE BY THE EXECUTIVE
IN THE PERFORMANCE OF, OR WILLFUL DISREGARD BY THE EXECUTIVE OF, THE EXECUTIVE’S
OBLIGATIONS TO THE COMPANY AND/OR CERA HEREUNDER OR (IV) THE BREACH BY THE
EXECUTIVE OF ANY OF THE EXECUTIVE’S OBLIGATIONS SET FORTH IN THE EXECUTIVE’S
NON-COMPETITION AGREEMENT OR EMPLOYEE INVENTION AND NON-DISCLOSURE AGREEMENT OF
EVEN DATE HEREWITH.  TERMINATION OF THE EMPLOYMENT OF THE EXECUTIVE SHALL NOT BE
DEEMED TO BE FOR CAUSE HEREUNDER UNLESS AND UNTIL (A) WRITTEN NOTICE HAS BEEN
DELIVERED TO THE EXECUTIVE BY THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE
CAUSE WHICH IS THE BASIS OF THE TERMINATION AND, IF THE CAUSE IS CAPABLE OF
CURE, THE EXECUTIVE HAS FAILED TO CURE OR REMEDY THE ACT OR OMISSION SO
IDENTIFIED WITHIN FOURTEEN (14) CALENDAR DAYS AFTER WRITTEN NOTICE OF SUCH
BREACH, AND (B) THE COMPANY’S BOARD OF DIRECTORS OR THE BOARD OF DIRECTORS OF
THE COMPANY’S PARENT COMPANY HAS VOTED TO TERMINATE THE EXECUTIVE BY THE
AFFIRMATIVE VOTE OF NOT LESS THAN A MAJORITY  OF ENTIRE BOARD OF DIRECTORS
(EXCLUDING THE EXECUTIVE IF HE IS A MEMBER OF THE BOARD), AFTER REASONABLE
NOTICE HAS BEEN PROVIDED TO THE EXECUTIVE AND THE EXECUTIVE HAS BEEN GIVEN AN
OPPORTUNITY, TOGETHER WITH COUNSEL, TO BE HEARD BEFORE THE APPLICABLE BOARD OF
DIRECTORS.  FOR PURPOSES OF THIS PROVISION, NO ACT OR FAILURE TO ACT ON THE PART
OF THE EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS IT IS DONE, OR OMITTED TO
BE DONE, BY THE EXECUTIVE IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY.  ANY
ACT,

5


--------------------------------------------------------------------------------



OR FAILURE TO ACT, BASED UPON AUTHORITY GIVEN PURSUANT TO A RESOLUTION DULY
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS OR UPON THE INSTRUCTIONS OF SUCH
BOARD OR BASED UPON THE ADVICE OF COUNSEL FOR THE COMPANY SHALL BE CONCLUSIVELY
PRESUMED TO BE DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE IN GOOD FAITH AND
IN THE BEST INTEREST OF THE COMPANY.  IN THE EVENT OF TERMINATION BY THE COMPANY
FOR CAUSE, THE COMPANY SHALL PAY ALL SALARY THERETOFORE EARNED AND NOT PAID AND
ANY EARNED AND VESTED BENEFITS, AND SUCH PAYMENTS SHALL BE THE SOLE OBLIGATION
OF THE COMPANY TO EXECUTIVE.


4.4                                 TERMINATION BY THE COMPANY WITHOUT CAUSE;
TERMINATION BY THE EXECUTIVE FOR GOOD REASON.  IN THE EVENT EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR IF EXECUTIVE RESIGNS
FOR GOOD REASON (DEFINED BELOW) IN EITHER CASE EFFECTIVE PRIOR TO THE END OF THE
THEN CURRENT TERM OR ANY THEN CURRENT RENEWAL TERM, EXECUTIVE SHALL RECEIVE ALL
EARNED AND VESTED BENEFITS AND SEVERANCE PROVIDED FOR IN SECTION 3 HEREOF. 
FURTHERMORE, IN THE EVENT OF SUCH TERMINATION BY THE COMPANY WITHOUT CAUSE OR A
RESIGNATION BY THE EXECUTIVE FOR GOOD REASON PROVIDED IN THE PREVIOUS SENTENCE,
 THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER EMPLOYMENT.  HOWEVER,
SHOULD THE EXECUTIVE FIND OTHER EMPLOYMENT, THE COMPANY SHALL CONTINUE TO PAY
SEVERANCE IN ACCORDANCE WITH SECTION 3.6 ABOVE, BUT WELFARE BENEFITS RECEIVED
FROM SUCH EMPLOYMENT DURING THE REMAINDER OF WHAT WOULD OTHERWISE HAVE BEEN THE
THEN CURRENT TERM SHALL BE DEDUCTED FROM AMOUNTS DUE FROM THE COMPANY UNDER THIS
SECTION.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN ANY OF THE
FOLLOWING, WITHOUT EXECUTIVE’S PRIOR CONSENT (1) COMPANY RELOCATING EXECUTIVE
OUTSIDE OF THE WASHINGTON, D.C. METROPOLITAN AREA, (2) ASSIGNMENT OF DUTIES TO
EXECUTIVE THAT ARE NOT SENIOR MANAGEMENT DUTIES WITHOUT EXECUTIVE’S PRIOR
WRITTEN CONSENT, (3) ANY REDUCTION OF BASE SALARY, (4) FAILURE TO PAY THE BASE
SALARY TO EXECUTIVE WHEN DUE, WHICH FAILURE IS NOT CURED WITHIN 3 BUSINESS DAYS
AFTER WRITTEN NOTICE TO COMPANY, (5) REQUIREMENT BY THE COMPANY OF BUSINESS
TRAVEL BY EXECUTIVE MORE THAN 110 DAYS PER YEAR AFTER NOTICE  FROM EXECUTIVE
THAT REQUESTED TRAVEL WOULD EXCEED SUCH LIMIT, (6) CHANGE OF CONTROL (DEFINED
BELOW), OR (7) ANY MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY, WHICH
BREACH IS NOT CURED WITHIN 14 DAYS AFTER WRITTEN NOTICE OF SUCH BREACH.  CHANGE
OF CONTROL MEANS THE  SALE OF A CONTROLLING INTEREST IN IHS TO AN ENTERPRISE OR
GROUP OF RELATED ENTERPRISES (OTHER THAN A PERSON OR ENTITY RELATED TO IHS PRIOR
TO SUCH SALE) NOT REASONABLY SATISFACTORY TO THE EXECUTIVE.  CONTROLLING
INTEREST MEANS OWNERSHIP OF A SUFFICIENT NUMBER OF SHARES TO ELECT A MAJORITY OF
THE BOARD OF DIRECTORS OF IHS.


4.5                                 DEATH/DISABILITY.  THIS AGREEMENT SHALL
TERMINATE AUTOMATICALLY UPON THE DEATH OF EXECUTIVE.  FOR THE PURPOSES OF THIS
AGREEMENT, “DISABILITY” SHALL MEAN THAT (I) FOR ANY PERIOD OF ONE HUNDRED AND
TWENTY (120) CONSECUTIVE DAYS, OR (II) FOR ONE HUNDRED AND TWENTY (120) DAYS IN
ANY PERIOD OF TWO HUNDRED AND SEVENTY (270) CONSECUTIVE DAYS, EXECUTIVE IS
ABSENT OR UNABLE TO PERFORM EXECUTIVE’S DUTIES WITH THE COMPANY ON A FULL TIME
BASIS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS.  EXECUTIVE
MAY BE TERMINATED BY WRITTEN NOTICE TO EXECUTIVE FROM THE COMPANY AT ANY TIME
AFTER THE EXECUTIVE MEETS THE DEFINITION OF DISABILITY UPON ONE (1) MONTH’S
PRIOR NOTICE.  EXECUTIVE OPTIONS AND SHARES

6


--------------------------------------------------------------------------------



ACQUIRED PURSUANT TO THE EXERCISE OF OPTIONS SHALL BE SUBJECT TO THE APPLICABLE
PROVISIONS OF THE 2002 IHS GROUP INC. NON-QUALIFIED STOCK OPTION PLAN OR SUCH
OTHER PLAN PURSUANT TO WHICH SUCH OPTIONS WERE GRANTED.


5.                                      PROPRIETARY RIGHTS.


5.1                               INVENTION AND NON-DISCLOSURE AGREEMENT.
   SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, EXECUTIVE WILL EXECUTE
AND DELIVER TO THE COMPANY AN EMPLOYEE INVENTION AND NON-DISCLOSURE AGREEMENT IN
THE FORM ATTACHED HERETO AS EXHIBIT A.  AS USED IN THE EMPLOYEE INVENTION AND
NON-DISCLOSURE AGREEMENT, THE TERM “CONFIDENTIAL INFORMATION” SHALL INCLUDE,
WITHOUT LIMITATION, ALL CONFIDENTIAL OR PROPRIETARY INFORMATION OF CERA KNOWN TO
EXECUTIVE ON THE DATE HEREOF.  ANYTHING IN THE EMPLOYEE INVENTION AND
NON-DISCLOSURE AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IT IS UNDERSTOOD THAT
INTELLECTUAL PROPERTY CREATED BY EXECUTIVE SOLELY IN CONNECTION WITH THE
PERMITTED OUTSIDE ACTIVITIES SHALL BE THE EXCLUSIVE PROPERTY OF EXECUTIVE IN
RESPECT OF WHICH THE COMPANY SHALL HAVE NO RIGHTS WHATSOEVER EXCEPT TO THE
EXTENT ANY SUCH RIGHTS ARE HEREAFTER GRANTED BY EXECUTIVE TO THE COMPANY IN
WRITING.


6.                                      NON-COMPETITION AND NON-SOLICITATION.


EXECUTIVE AGREES THAT FOR A PERIOD OF ONE YEAR FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, UNLESS EXECUTIVE’S EMPLOYMENT IS
TERMINATED EFFECTIVE PRIOR TO THE THIRD ANNIVERSARY OF THE DATE HEREOF BY THE
COMPANY OTHER THAN PURSUANT TO SECTION 4.3 ABOVE OR BY EXECUTIVE FOR GOOD
REASON, EXECUTIVE WILL NOT (I) FOR HIMSELF OR ON BEHALF OF ANY OTHER PERSON OR
ENTITY, IN THE UNITED STATES OF AMERICA OR ELSEWHERE IN THE WORLD, DIRECTLY OR
INDIRECTLY, ENGAGE IN, ACQUIRE ANY FINANCIAL OR BENEFICIAL INTEREST IN (EXCEPT
AS PROVIDED IN THE NEXT SENTENCE), BE EMPLOYED BY, CONSULT FOR, OWN, MANAGE,
OPERATE, CONTROL OR OTHERWISE PARTICIPATE IN OR WITH ANY PERSON OR ENTITY WHICH
IS ENGAGED IN, ANY BUSINESS THAT COMPETES WITH THE SYNDICATED ENERGY RESEARCH
BUSINESS (DEFINED BELOW), OR (II) SOLICIT OR ATTEMPT TO ENTICE AWAY FROM IHS
ENERGY GROUP, OR OTHERWISE INTERFERE WITH THE BUSINESS RELATIONSHIP OF IHS
ENERGY GROUP WITH, ANY PERSON OR BUSINESS ENTITY WHO IS, OR WAS DURING THE THREE
YEAR PERIOD PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT, A CUSTOMER OR
EMPLOYEE OF, CONSULTANT OR SUPPLIER TO, OR OTHER PERSON OR ENTITY HAVING
MATERIAL BUSINESS RELATIONS WITH, IHS ENERGY GROUP.   NOTWITHSTANDING THE
PRECEDING SENTENCE, EXECUTIVE MAY PURCHASE OR OTHERWISE ACQUIRE UP TO ONE
PERCENT OF ANY CLASS OF SECURITIES OF ANY ENTITY (BUT WITHOUT OTHERWISE
PARTICIPATING IN THE ACTIVITIES OF SUCH ENTITY) IF SUCH SECURITIES ARE LISTED IN
ANY NATIONAL OR REGIONAL SECURITIES EXCHANGE OR HAVE BEEN REGISTERED UNDER
SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934.   AS USED IN THIS SECTION,
“SYNDICATED ENERGY RESEARCH BUSINESS” MEANS ANY OF THE RESEARCH, ANALYSIS,
ADVISORY, CONSULTING AND/OR APPLICATIONS BUSINESSES REGARDING THE ENERGY
INDUSTRIES ENGAGED IN BY CERA OR ANY OF ITS SUBSIDIARIES, BUT DOES NOT IN ANY
EVENT, DURING THE ONE YEAR PERIOD FOLLOWING TERMINATION OF EMPLOYMENT, INCLUDE
CONSULTING WITH AN INVESTMENT BANK, A PRIVATE EQUITY GROUP, AN ACADEMIC OR THINK
TANK INSTITUTION OR, ON A SUBSTANTIALLY FULL-TIME OR PART-TIME BASIS, ANY OTHER
SINGLE ENTERPRISE PROVIDED NONE OF THE FOREGOING ENGAGES IN OR INTENDS TO ENGAGE
IN THE ENERGY CONSULTING BUSINESS.  ALTHOUGH EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE RESTRICTIONS HEREIN ARE REASONABLE, TO THE

7


--------------------------------------------------------------------------------



EXTENT THAT ANY PART OF THIS SECTION 6 MAY BE INVALID, ILLEGAL OR UNENFORCEABLE
FOR ANY REASON, IT IS INTENDED THAT SUCH PART SHALL BE ENFORCEABLE TO THE
MAXIMUM EXTENT THAT A COURT OF COMPETENT JURISDICTION SHALL DETERMINE THAT SUCH
PART, IF MORE LIMITED IN SCOPE, WOULD HAVE BEEN ENFORCEABLE, AND SUCH PART SHALL
BE DEEMED TO HAVE BEEN SO WRITTEN AND THE REMAINING PARTS SHALL AS WRITTEN BE
EFFECTIVE AND ENFORCEABLE IN ALL EVENTS.


7.                                      MISCELLANEOUS.


7.1                                 ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT AND THE EMPLOYEE INVENTION AND NON-DISCLOSURE AGREEMENT ARE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES ON THE SUBJECT MATTER AND SUPERSEDE ANY PRIOR
UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BETWEEN THE PARTIES, WRITTEN OR
ORAL, TO THE EXTENT THEY RELATED TO THE SUBJECT MATTER HEREOF, INCLUDING,
WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT DATED FEBRUARY 12, 1999 BETWEEN
CERA AND THE EXECUTIVE (“PRIOR EMPLOYMENT AGREEMENT”).  ANYTHING IN THE PRIOR
EMPLOYMENT AGREEMENT TO BE CONTRARY NOTWITHSTANDING, NONE OF THE SECTIONS OR
TERMS THEREOF SHALL SURVIVE THE TERMINATION OF THE PRIOR EMPLOYMENT AGREEMENT. 
THE PARTIES HAVE ENTERED INTO A SEPARATE NON-COMPETITION AGREEMENT ON THE DATE
HEREOF (“NON-COMPETITION AGREEMENT”), AND NOTHING IN THIS AGREEMENT IS INTENDED
TO LIMIT ANY RIGHTS OF THE COMPANY OR ITS AFFILIATES UNDER THE NON-COMPETITION
AGREEMENT.  THE NON-COMPETITION COVENANTS IN SECTION 6 OF THIS AGREEMENT ARE IN
ADDITION TO, AND NOT IN ANY WAY INTENDED TO LIMIT, THE NON-COMPETITION COVENANTS
IN THE NON-COMPETITION AGREEMENT.  NO AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE VALID UNLESS IN WRITING AND SIGNED BY THE COMPANY AND
EXECUTIVE.  NO WAIVER BY ANY PARTY OF ANY DEFAULT, MISREPRESENTATION, OR BREACH
OF WARRANTY OR COVENANT HEREUNDER, WHETHER INTENTIONAL OR NOT, SHALL BE DEEMED
TO EXTEND TO ANY PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF
WARRANTY OR COVENANT HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BY VIRTUE
OF ANY PRIOR OR SUBSEQUENT SUCH OCCURRENCE.


7.2                                 ARBITRATION.  ANY CONTROVERSY, DISPUTE, OR
CLAIM BETWEEN THE EXECUTIVE AND THE COMPANY  ARISING OUT OF, IN CONNECTION WITH,
OR IN RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT
WILL BE RESOLVED EXCLUSIVELY BY CONFIDENTIAL ARBITRATION CONDUCTED IN BOSTON,
MASSACHUSETTS IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION AT THAT TIME IN EFFECT BEFORE A PANEL OF THREE
ARBITRATORS, ONE SELECTED BY THE COMPANY, ONE BY THE EXECUTIVE AND THE THIRD BY
THE TWO SO SELECTED.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AMEND THIS
AGREEMENT AND ANY AWARD RENDERED BY A MAJORITY OR MORE OF THE ARBITRATORS MAY BE
ENTERED BY ANY COURT HAVING JURISDICTION.   THE FEES AND EXPENSES OF THE
ARBITRATORS SHALL BE SPLIT EQUALLY BY THE COMPANY AND EXECUTIVE AND OTHERWISE
EACH PARTY SHALL BEAR ITS OWN EXPENSE.    NOTWITHSTANDING THE FOREGOING, EITHER
PARTY MAY SEEK INJUNCTIVE OR EQUITABLE RELIEF IN A COURT.


7.3                                 NOTICES.  ALL NOTICES, REQUESTS, CONSENTS
AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY, BY COURIER SERVICES OR BY CERTIFIED OR REGISTERED MAIL AND SHALL BE
EFFECTIVE UPON RECEIPT, IN EACH CASE ADDRESSED:

8


--------------------------------------------------------------------------------


If to the Executive, to:

Daniel H. Yergin
2959 Davenport Street, NW
Washington, DC  20008

With a copy to:

Cadwalader, Wickersham & Taft LLP
100 Maiden Lane
New York, NY  10038
Attention:              John F. Fritts, Esq.

If to the Company, to:

IHS Energy Group Inc.
15 Inverness Way East
Englewood, Colorado 80112
Attention:                                         President

With a copy to:

IHS Group Services Inc.
1350 Avenue of the Americas, Suite 840
New York, New York  10019
Attention:              General Counsel

provided, however that if any party shall have designated a different address by
notice to the other, then to the last address so designated.


7.4                                 SUCESSORS AND ASSIGNS.  THIS AGREEMENT WILL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES, THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER PARTY MAY ASSIGN ITS RIGHTS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER, THE COMPANY
MAY ASSIGN THIS AGREEMENT WITHOUT CONSENT OF EXECUTIVE UPON THE TRANSFER OF ALL
OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF CERA AND/OR THE COMPANY
(WHETHER BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE).


7.5                                 GOVERNING LAW.  ALL QUESTIONS WITH RESPECT
TO THIS AGREEMENT AND THE RIGHTS AND LIABILITIES OF THE PARTIES SHALL BE
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, REGARDLESS OF THE
CHOICE OF LAW PROVISIONS OF THAT COMMONWEALTH OR ANY OTHER JURISDICTION.


7.6                                 SEVERABILITY.  THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT WILL NOT BE AFFECTED EVEN IF
ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT WILL BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT.

9


--------------------------------------------------------------------------------



7.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

IHS Energy Group Inc.

 

 

 

 

 

By

   /s/ Stephen Green

 

  /s/   Daniel H. Yergin

Name   Stephen Green

 

Daniel H. Yergin

Title     Vice President

 

 

 

 

 

The undersigned agrees to be bound by the
provisions in paragraph 3.2 above:
IHS Group Inc.

 

 

 

 

 

By

   /s/ Stephen Green

 

Name   Stephen Green

 

 

Title    Vice President

 

 

 

10


--------------------------------------------------------------------------------



ATTACHMENT A

Dan Yergin Performance Bonus Structure
Performance Compensation Outline

Performance Bonus Structure

Total 5 Year Bonus Opportunity: $2,876K

2005

 

2006

 

2007

 

2008

 

2009

 

$

400K

 

$

488K

 

$

575K

 

$

663K

 

$

750K

 

 

Performance Bonus Elements

·                  Leadership

·                  CERA Performance

·                  Key Account Revenue Growth

Bonus Element%

 

     2005     

 

     2006     

 

     2007     

 

     2008     

 

     2009     

 

Leadership

 

40

%

40

%

40

%

40

%

40

%

CERA Performance

 

40

%

40

%

40

%

40

%

40

%

Key Account Performance

 

20

%

20

%

20

%

20

%

20

%

Total

 

100

%

100

%

100

%

100

%

100

%

 

Bonus Element Value $

 

     2005     

 

     2006     

 

     2007     

 

     2008     

 

     2009     

 

Leadership

 

$

160K

 

$

195K

 

$

230K

 

$

265K

 

$

300K

 

CERA Performance

 

$

160K

 

$

195K

 

$

230K

 

$

265K

 

$

300K

 

Key Account Performance

 

$

80K

 

$

98K

 

$

115K

 

$

133K

 

$

150K

 

Total

 

$

400K

 

$

488K

 

$

575K

 

$

663K

 

$

750K

 

 

Objectives –Metrics -Targets

I. Leadership

Objectives:

·                  Mentor and help develop next generation and future leaders of
CERA and assist putting in place appropriate successor strategy

·                  Build and maintain relationships with “C” level executives
and board of directors globally within the industry, financial institutions and
governments

·                  Be a public spokesman promoting CERA and IHS, contributing to
the IPO as required, to the degree such contribution does not detract from
fulfillment of other obligations

·                  Provide oversight to the research agenda and quality

11


--------------------------------------------------------------------------------


·                  Provide thought leadership in the industry

·                  Participate in meetings with high level business and
government organizations, associations and symposia

·                  50% of leadership bonus will be based on commercial goals
established by IHS Energy where Yergin has a material impact, such as:

·                                          introduction and development of NOC
and IOC relationships which can be leveraged by IHS Energy

·                                          development of customer relationships
which lead to consulting, retainer related and data sales agreements

Metrics:

2005 – 2009            Annual metrics to be determined by President, COO IHS
Energy

Performance Compensation Outline

Objectives –Metrics –Targets

II.   CERA Performance

Objectives:

Annual achievement of CERA Revenue Plan

Metrics-Targets:

Annual payout trigger at achievement of 80% of CERA PBIT Plan

2005:   **  - 50% of Bonus target at -** to100% of Bonus at plan achievement

2006:   **  - 50% of Bonus target at -** to100% of Bonus at plan achievement

2007:   **  - 50% of Bonus target at -** to100% of Bonus at plan achievement

2008:   **  - 50% of Bonus target at -** to100% of Bonus at plan achievement

2009:   **  - 50% of Bonus target at -** to100% of Bonus at plan achievement

III.  Key Account Revenue Growth

Objectives:

Net new revenue recognized by IHS Energy in existing and new accounts arising
out of or in connection with Yergin efforts and in accord with agreed strategy.

Annual payout trigger at achievement of 80% of IHS Energy PBIT Plan

Metrics-Targets:

2005:   **  - 50% of Bonus target at ** to 100% of Bonus target at ** million

2006:   **  - 50% of Bonus target at ** to 100% of Bonus target at ** million

2007:   **  - 50% of Bonus target at ** to 100% of Bonus target at ** million

2008:   **  - 50% of Bonus target at ** to 100% of Bonus target at ** million

2009:   **  - 50% of Bonus target at ** to 100% of Bonus target at ** million

--------------------------------------------------------------------------------

**                                  Confidential information appearing in this
document has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission in accordance with
the Securities Exchange Act of 1934, as amended, and Rule 24b-2 promulgated
thereunder. Omitted information has been replaced with asterisks.

12


--------------------------------------------------------------------------------